Citation Nr: 0622340	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to October 
1966.  He died on May [redacted], 2001.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse determination by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to October 
1966.  He died on May [redacted], 2001.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse determination by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1969 in the Orleans Parish of Louisiana.

2.  A certified copy from the Civil District Court for the 
Parish of Orleans entered judgment in favor of the appellant 
for a divorce a vinculo matrimonli on April [redacted], 1996.

3.  The appellant was not married to the veteran at the time 
of his death on May [redacted], 2001.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.206, 
3.207 (2005); VAOPGCPREC 5-2004 (June 23, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on May [redacted], 2001 due to service connected 
disability.  His death certificate listed his marital status 
as "DIVORCED."  An application has been received from the 
appellant seeking VA benefits premised upon the status of 
being the "surviving spouse" of the veteran.  As addressed 
below, the undisputed facts as alleged by the appellant 
render her ineligible to the claimed benefit as a matter of 
law.  Notice pursuant to 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) is not required.  VAOPGCPREC 5-2004 
(June 23, 2004).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(notice provisions of 38 U.S.C.A. § 5103 not applicable where 
interpretation of law is dispositive to the claim).

The appellant seeks recognition as the "surviving spouse" 
of the veteran for purposes of receiving VA dependency and 
indemnity compensation (DIC) benefits.  See 38 U.S.C.A. 
§ 1310 (West 2002).  For purposes of entitlement to DIC 
benefits, a "surviving spouse" is defined as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse)" and who has not remarried 
or (in cases not involving remarriage) has not since the 
death of the veteran, and after September 16, 1962, lived 
with another person and held himself or herself out openly to 
the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002).  

A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parities resided at the time of the marriage, or 
the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a) 
(2005).  A "surviving spouse" means a person of the 
opposite sex who meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
his death.  38 C.F.R. § 3.50(b)(1) (2005).  In some cases it 
is possible to establish the status of a surviving spouse 
where there was an attempted marriage to the veteran that 
was invalid because of a legal impediment or through a 
common law marriage.  See 38 U.S.C.A. § 103(a) (West 2002).

The validity of a divorce decree regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in the claim 
for VA benefits would be affected thereby.  38 C.F.R. § 
3.206 (2005).  Where the issue is the validity of marriage 
to a veteran following a divorce, the matter of recognition 
of the divorce by VA (including any question of bona fide 
domicile) will be determined according to the laws of 
jurisdictions specified in § 3.1(j).

Proof that a marriage was void or has been annulled should 
consist of:

(a)  Void.  A certified statement from the 
claimant setting forth the circumstances which 
rendered the marriage void, together with such 
other evidence as may be required for a 
determination.
(b)  Annulled.  A copy or abstract of the decree 
of annulment.  A decree regular on its face will 
be accepted unless there is reason to question the 
basic authority of the court to render annulment 
decrees or there is evidence indicating that the 
annulment may have been obtained through fraud by 
either party or by collusion.

38 C.F.R. § 3.207 (2005).

The veteran and the appellant were married in December 1969 
in the Orleans Parish of Louisiana.  On April [redacted], 1996, the 
Civil District Court for the Parish of Orleans entered 
judgment in favor of the appellant for a divorce a vinculo 
matrimonli on the basis the parties had lived separate and 
apart without reconciliation for a period of six months or 
more subsequent to service of process.  This judgment of 
divorce is valid on its face and has not been challenged by 
the appellant.  The controlling law of Louisiana, LSA-C.C. 
Art 101, directs that marriage terminates upon a judgment of 
divorce.

The appellant alleges that she should be recognized as the 
veteran's surviving spouse as, subsequent to the divorce, 
she maintained good relations with the veteran, shared 
finances, and observed all other aspects of marriage such as 
"clothes, food, doctors' appointments and including 
cohabitation."  Under LSA-C.C. Art. 87 and 94, a valid 
marriage, or in this case remarriage, requires the absence 
of legal impediment, a marriage ceremony and free consent of 
the parties to take each other as husband and wife expressed 
at the ceremony.  The appellant does not allege that she 
remarried the veteran in either a formal or informal 
ceremony.  Marriage by procuration is prohibited pursuant to 
LSA-C.C. Art. 92 so her handling of the veteran's finances 
by power of attorney could not serve as the basis for 
marriage to the veteran at the time of his death.  Louisiana 
does not recognize common-law marriages so her alleged 
cohabitation with the veteran prior to his death cannot 
constitute a basis to recognize the appellant as the 
surviving spouse of the veteran.  See State of Louisiana v. 
Williams, 688 So.2d 1277, 96-652 (La.App. 3 Cir. 2/5/97).  
Additionally, her report of sexual relations with the 
veteran after their divorce is contradicted by the veteran's 
VA Form 21-4138 filing received in June 1997 wherein the 
veteran stated that the divorce stemmed from his impotence.  
Additionally, a statement received by the appellant in 
February 1998 alleged that the veteran had filed a complaint 
against her "fueled by illness, anger and influence."  
Thus, the allegation of reconciliation and resumption of 
marital obligations is contradicted by the last statements 
of the appellant and the veteran received of record prior to 
his death.  The claim of entitlement to recognition of the 
appellant as the veteran's surviving spouse must be denied 
as there is no basis for entitlement to benefits as a matter 
of law.




ORDER

The claim of entitlement to recognition as the veteran's 
surviving spouse is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


